DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments filed 10/29/2021 and 11/30/2021 has been placed of record in the file.
Claims 1, 4, 11, 16, and 20 have been amended.
Claims 6-10 and 17-19 have been canceled.
Claims 21-25 have been added.
Claims 1-5, 11-13, 15, 16, and 20-25 are now pending.
The applicant’s arguments with respect to claims 1-5, 11-13, 15, 16, and 20-25 have been considered but are moot in view of the following new grounds of rejection.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1-5, 11-13, 15, 16, and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bacco et al. (U.S. Patent Application Publication Number 2015/0221151), hereinafter referred to as Bacco, in view of Nice et al. (U.S. Patent Application Publication Number 2012/0154117), hereinafter referred to as Nice, further in view of Rouskov et al. (U.S. Patent Number 9,544,147), hereinafter referred to as Rouskov.
Bacco disclosed techniques for detecting identity for the protection of secured resources.  In an analogous art, Nice disclosed techniques for biometric identification of individuals.  Also in an analogous art, Rouskov disclosed techniques for multi-tier user authentication.  All of these systems are directed toward the management of user access using authentication.
Regarding claim 1, Bacco discloses a system comprising: a processor; and a memory storing instructions executable by the processor to: identify a user of a portable computing device based on interaction of the user with a security device (paragraph 46, retrieves information for user associated with mobile device, and paragraph 31, security systems of figure 2); after identifying the user, successfully authenticate the user (paragraph 47, prompts user to capture image of themselves); determine an identifier associated with the portable computing device by detecting the identifier within a wireless transmission from the portable computing device (paragraph 44, obtain unique identifier of mobile device); after determining the identifier, determine that the portable computing device of the user is unknown, based on the identifier (paragraph 45, mobile device not enrolled).
after successfully authenticating the user.  Although Bacco teaches both authenticating the user and determining the identifier, his exemplary embodiment determines the identifier first.  However, supplementing biometric identification with device identification was well known in the art as evidenced by Nice.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bacco by adding the ability for the processor to, after successfully authenticating the user, determine the identifier associated with the portable computing device as provided by Nice (see paragraph 38, utilizes detection of biometrics and device identifiers in particular order).  One of ordinary skill in the art would have recognized the benefit that identifying a device would provide an additional piece of evidence of the identity of an individual with a comparatively lower use of computing resources (see Nice, paragraph 5).
The combination of Bacco and Nice does not explicitly state the processor to, in response to successfully authenticating the user but determining that the portable computing device is unknown, request additional authentication from the user.  However, providing users with alternative authentication mechanisms was well known in the art as evidenced by Rouskov.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bacco and Nice by adding the ability for the processor to, in response to successfully authenticating the user but determining that the portable computing device is unknown, request additional authentication from the user as provided by Rouskov (see column 2, lines 18-28, alternative authentication mechanism executed upon failure of an authentication mechanism).  One of ordinary skill in the art would have recognized the benefit that providing 
Regarding claim 2, the combination of Bacco, Nice, and Rouskov discloses wherein the instructions are executable by the processor to further indicate an identity of the user to an operator of the security device (Bacco, paragraph 34, security guard).
Regarding claim 3, the combination of Bacco, Nice, and Rouskov discloses wherein the instructions are executable by the processor to further: receive a response from the operator to allow access to the user, and indicate to the security device to allow access to the user (Bacco, paragraph 34, security guard controls access to access location).
Regarding claim 4, the combination of Bacco, Nice, and Rouskov discloses wherein the portable computing device is detected and the identifier is determined without associating with the portable computing device (Bacco, paragraph 44, passively obtains unique identifiers).
Regarding claim 5, the combination of Bacco, Nice, and Rouskov discloses wherein the instructions are executable by the processor to further: store the identifier based on the determination that the portable computing device is unknown (Bacco, paragraph 34, informs security guard who is not authorized, and security guard sees information continuously in real time).
Regarding claim 11, Bacco discloses a non-transitory computer-readable medium comprising instructions that, when executed by a processor, cause the processor to: identify a user based on interaction of the user with a security device (paragraph 46, retrieves information for user associated with mobile device, and paragraph 31, security systems of figure 2); after identifying the user, successfully authenticate the user (paragraph 47, prompts user to capture image of themselves); attempting to determine an identifier associated with a portable computing 
Bacco does not explicitly state attempting to determine the identifier after successfully authenticating the user.  Although Bacco teaches both authenticating the user and attempting to determine the identifier, his exemplary embodiment attempts to determine the identifier first.  However, supplementing biometric identification with device identification was well known in the art as evidenced by Nice.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bacco by adding the ability for the processor to, after successfully authenticating the user, attempting to determine the identifier associated with the portable computing device as provided by Nice (see paragraph 38, utilizes detection of biometrics and device identifiers in particular order).  One of ordinary skill in the art would have recognized the benefit that identifying a device would provide an additional piece of evidence of the identity of an individual with a comparatively lower use of computing resources (see Nice, paragraph 5).
The combination of Bacco and Nice does not explicitly state the processor to, in response to successfully authenticating the user but failing to detecting the portable computing device of the user, request additional authentication from the user.  However, providing users with alternative authentication mechanisms was well known in the art as evidenced by Rouskov.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of 
Regarding claim 12, the combination of Bacco, Nice, and Rouskov discloses wherein the security device comprises at least one of a camera, a card reader, and an access panel (Bacco, paragraph 31, cameras, access control devices, etc.).
Regarding claim 13, the combination of Bacco, Nice, and Rouskov discloses wherein the instructions, when executed by a processor, cause the processor to determine the identifier associated with the portable computing device based on comparing a plurality of interactions of the user with the security device (Bacco, paragraph 44, location sensors use signals transmitted by mobile device).
Regarding claim 15, the combination of Bacco, Nice, and Rouskov discloses wherein the instructions, when executed by a processor, cause the processor to track the user based on access (Bacco, paragraph 54, monitors signals from location sensors).
Regarding claim 16, the combination of Bacco, Nice, and Rouskov discloses wherein the identifier is determined by either or both of: inducing the portable computing device to transmit an identifier associated with the portable computing device to determine to the identifier; and intercepting transmissions from the portable computing device intended for 
Regarding claim 20, the combination of Bacco, Nice, and Rouskov discloses wherein the identifier is determined by either or both of: inducing the portable computing device to transmit an identifier associated with the portable computing device to determine to the identifier; and intercepting transmissions from the portable computing device intended for another recipient to determine the identifier (Bacco, paragraph 44, requests identifiers from mobile device).
Regarding claim 21, Bacco discloses a method comprising: identifying, by a processor, a user based on interaction of the user with a security device (paragraph 46, retrieves information for user associated with mobile device, and paragraph 31, security systems of figure 2); after identifying the user, successfully authenticating the user, by the processor (paragraph 47, prompts user to capture image of themselves); attempting, by the processor, to determine an identifier associated with a portable computing device of the user (paragraph 44, obtain unique identifier of mobile device); after attempting to determine the identifier, failing, by the processor, to detect the portable computing device of the user by failing to detecting the identifier within any wireless transmission (paragraph 45, mobile device not enrolled); and tracking, by the processor, a location of the user based on the identifier associated with the portable computing device (paragraph 54, monitors signals indicating position of mobile device).
Bacco does not explicitly state attempting to determine the identifier after successfully authenticating the user.  Although Bacco teaches both authenticating the user and attempting to determine the identifier, his exemplary embodiment attempts to determine the identifier first.  However, supplementing biometric identification with device identification was well known in 
The combination of Bacco and Nice does not explicitly state in response to successfully authenticating the user but failing to detecting the portable computing device of the user, requesting, by the processor, additional authentication from the user.  However, providing users with alternative authentication mechanisms was well known in the art as evidenced by Rouskov.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bacco and Nice by adding the ability for in response to successfully authenticating the user but failing to detecting the portable computing device of the user, requesting, by the processor, additional authentication from the user as provided by Rouskov (see column 2, lines 18-28, alternative authentication mechanism executed upon failure of an authentication mechanism).  One of ordinary skill in the art would have recognized the benefit that providing alternative authentication techniques would assist in affording flexibility in the configuration of authentication processes (see Rouskov, column 1, lines 44-51).
Regarding claim 22, the combination of Bacco, Nice, and Rouskov discloses wherein the security device comprises at least one of a camera, a card reader, and an access panel (Bacco, paragraph 31, cameras, access control devices, etc.).
Regarding claim 23, the combination of Bacco, Nice, and Rouskov discloses wherein the identifier associated with the portable computing device is identified by comparing a plurality of interactions of the user with the security device (Bacco, paragraph 44, location sensors use signals transmitted by mobile device).
Regarding claim 24, the combination of Bacco, Nice, and Rouskov discloses wherein tracking the location of the user is further based on access (Bacco, paragraph 54, monitors signals from location sensors).
Regarding claim 25, the combination of Bacco, Nice, and Rouskov discloses wherein the identifier is determined by either or both of: inducing the portable computing device to transmit an identifier associated with the portable computing device to determine to the identifier; and intercepting transmissions from the portable computing device intended for another recipient to determine the identifier (Bacco, paragraph 44, requests identifiers from mobile device).

Response to Arguments
12.	The applicant’s arguments concerning Rouskov may still be relevant to the above rejection and, thus, are addressed herein.  The applicant argues that “Rouskov’s alternative authentication is performed if the user is unsuccessfully authenticated per Bacco, as opposed to being in response to successfully authenticating the user.”  However, the claim limitation “successfully authenticating the user but determining that the portable computing device is 

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Victor Lesniewski whose telephone number is (571)272-2812. The examiner can normally be reached Monday thru Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Victor Lesniewski/Primary Examiner, Art Unit 2493